Action of assumpsit to recover for the use of a stationary engine and boiler. The *566plaintiff claimed that the agreed price for the use of the engine and boiler was $2.50 per day until the defendant returned the same. The defendant contended that the price agreed upon was $3.00 per day for. the days in which the defendant used the property.
F. G. Farrington, for plaintiff. M. S. Holway, for defendant.
The issue thus presented was passed upon by the jury and a. verdict was.returned for the plaintiff for $1,839.91.
The case is before the Law. Court on defendant’s motion for a new ■trial on the ground that the verdict is against evidence, and.the weight of evidence in the case.
The record discloses but a single issue, — what was the agreement between the parties? The agreement admittedly made was an oral agreement. There was dispute as to its terms. In such case it was for the jury to determine what the terms of the agreement' were.
The testimony was conflicting, — the jury heard it all, saw the witnesses and judged between the parties.
We are unable to say that the jury erred. There is no suggestion of bias or.prejudice, and the testimony does not satisfy us that the verdict is clearly wrong. The entry will be motion overruled.